Citation Nr: 1041923	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-27 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New 
York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred for treatment at a non-VA medical facility from 
March 15, 2006 to March 19, 2006 and from April 8, 2006 to April 
13, 2006.  

(The issues of entitlement to service connection for a pulmonary 
condition, skin cancer, and diabetes, and whether new and 
material evidence had been received to reopen a previously denied 
claim for service connection for a heart condition are addressed 
in a separate decision.)

REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel

INTRODUCTION

The veteran served on active duty from January 1966 to August 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions dated in September 2006 of the 
Canandaigua VA Medical Center (VAMC) Fee Processing Center (FPC) 
of the Department of Veterans Affairs (VA), which denied 
reimbursement of unauthorized medical expenses incurred for 
treatment at a non-VA medical facility from March 15, 2006 to 
March 19, 2006 and from April 8, 2006 to April 13, 2006.   

The appeal is REMANDED to the Canandaigua, New York VAMC FPC via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to reimbursement for private 
medical treatment from March 15, 2006 to March 19, 2006 provided 
by Adirondack medical services and from April 8, 2006 to April 
13, 2006 provided by Adirondack Cardiology Associates, with 
services both times rendered at Glenns Falls Hospital in Glens 
Falls, New York.  He alleges that all this treatment was for 
emergent conditions for which VA facilities were not reasonably 
available.  He has indicated that the nearest VA facility is more 
than 50 miles away.  It is noted that at the time of such 
treatment the Veteran was in receipt of a 100 percent permanent 
disability rating for a service connected disability.  

Under 38 U.S.C.A. § 1728, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA facility, 
a claimant must satisfy three conditions.  There must be a 
showing that three criteria are met: (a) the care and services 
rendered were either: (1) for an adjudicated service-connected 
disability, or (2) for a non-service- connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or (3) for any disability of a 
veteran who has a total disability, permanent in nature, 
resulting from a service- connected disability, or (4) for any 
injury, illness, or dental condition in the case of a veteran who 
is participating in a rehabilitation program and who is medically 
determined to be in need of hospital care or medical services for 
reasons set forth in 38 C.F.R. § 17.47(i); and (b) the services 
were rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health; and (c) no VA or 
other Federal facilities were feasibly available and an attempt 
to use them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been refused.  
See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2010); 
see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

The Board finds that remand is necessary as the treatment records 
for both these periods of treatment are not associated with the 
claims folder, nor are they shown to be in the separate folders 
that address other claims that are being separately adjudicated.  
Without these records it is not possible to ascertain whether the 
conditions treated were of an emergent nature, or whether VA 
facilities were not reasonably available.  Additionally, as the 
record stands, the exact nature of the conditions treated is not 
clear.  The evidence on file is from claims forms which use 
medical coding terminology and only suggest that the March 2006 
treatment was for bronchitis, and that the April 2006 treatment 
was for congestive heart failure, right bundle branch and asthma.  

Furthermore, additional development is needed to ascertain 
whether a VA facility was available.  The Veteran has indicated 
in one statement (notice of disagreement of March 2007) that the 
VA facilities were 56 miles away and in another statement 
(substantive appeal of July 2007) that the VA facilities were 110 
miles away.  An attempt should be made to verify the actual 
distance the facilities in question are from the Veteran's home.  

It  would also be useful to obtain a medical opinion to address 
the nature and urgency of the conditions privately treated during 
the period from March 15, 2006 to March 19, 2006, and the period 
from April 8, 2006 to March 13, 2006, as well as the a medical 
opinion on the availability of VA services during those times.  

Finally, the Board notes that since the most recent adjudication 
via a statement of the case in April 2007, the regulations that 
provide for reimbursement or payment of non-VA emergency 
treatment were amended, effective October 10, 2008.  See 38 
U.S.C. §§ 1725, 1728. The Veteran should be provided with the 
revised criteria.

Accordingly, the case is REMANDED for the following action:

1.  The Canandaigua, New York VAMC FPC 
should send a letter to the Veteran and 
his representative that complies with the 
notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The 
letter must: (a) inform the claimant about 
the information and evidence not of record 
that is necessary to substantiate the 
claim under 38 U.S.C.A. §§ 1725, and 1728 
(to include the changes made to those 
provisions effective October 10, 2008; (b) 
inform the claimant about the information 
and evidence that VA will seek to provide; 
and (c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.

2.  The Canandaigua, New York VAMC FPC 
should contact the Veteran and ask that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with the medical treatment from 
March 15, 2006 to March 19, 2006 and from 
April 8, 2006 to March 13, 2006.  Copies 
of the medical records that are not 
already of record should then be 
requested.  All records obtained should be 
added to the claims folder.  If requests 
for any private or non-VA government 
treatment records are not successful, the 
AOJ should inform the Veteran of the non-
response so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claims. 38 C.F.R. § 3.159 
(2009).

3.  The Canandaigua, New York VAMC FPC 
should obtain specific information 
regarding the geographic accessibility of 
the nearest VA medical facility to the 
Veteran's home that could accommodate his 
condition, and associate that information 
with the claims folder.  In particular, 
the Canandaigua, New York VAMC FPC should 
ascertain the distance between the nearest 
VA facility suitable for treating the 
problems in question and the Veteran's 
home, the distance between Glenns Falls 
Hospital and the Veteran's home, and the 
distance between the nearest suitable VA 
medical facility and Glenns Falls 
Hospital.  Any information obtain should 
be fully documented in the claims folder.

4.  Thereafter, the Veteran's claims 
folder and MAS file should be sent to an 
appropriate VA health care provider who, 
after reviewing the record in its 
entirety, should address the following:

a) were any of the medical services of 
March 15, 2006 to March 19, 2006 and from 
April 8, 2006 to April 13, 2006, rendered 
within the context of a medical emergency 
of such a nature that delay would have 
been hazardous to the life or health of 
the veteran;

b) if a medical emergency is found to 
exist, based on the Veteran's 
symptomatology, would it have been 
feasible at any time from March 15, 2006 
to March 19, 2006 and from April 8, 2006 
to April 13, 2006, to seek treatment at 
the nearest suitable VA facility.

The opining health care provider should 
include a thorough explanation of all 
opinions rendered without resorting to 
speculation, resolving all conflicting 
medical evidence in the record.

5.  When the above actions have been 
accomplished, in addition to any 
additional development deemed necessary, 
readjudicate the veteran's claim.  If any 
benefit sought is not awarded, issue a 
supplemental statement of the case and 
afford the veteran the appropriate 
opportunity to respond.  The supplemental 
statement of the case should list all 
pertinent laws and regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

[Continued on following page.]


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
